PER CURIAM.
Kenneth Smith was charged by Information with trafficking in cocaine (Count I) and possession of cocaine (Count III). He appeals his conviction of delivery of cocaine (as a lesser included offense of the Count I trafficking charge) and possession as charged (Count III).
Appellant Smith was a co-defendant of Carlos Di Paola in the trial court. We affirm the conviction and sentence on Count III, having determined that all points on appeal save one represent no error or harmless error. We reverse the conviction and sentence on Count I for the reasons expressed in our opinion in Di Paola v. *1025State, 461 So.2d 284 released simultaneously with our opinion in this case.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED FOR NEW TRIAL.
ANSTEAD, C.J., and HERSEY and HURLEY, JJ., concur.